Citation Nr: 1426730	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1975.  He died in September 2004.  The Appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

The Appellant testified at a February 2013 video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran and Appellant married in September 1956. 

2.  The Veteran and Appellant divorced in May 2001.

3.  The Veteran died in September 2004.




CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With regard the Appellants status as a beneficiary under 38 U.S.C.A. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The pertinent facts regarding the Appellant's marital status, date of marriage, date of divorce, and the date of the Veteran's death are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to the Appellant's entitlement as a claimant to VA death benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of Appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310 and 1541.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to assist the Appellant in the development of the claim.  Smith, 14 Vet. App. 227; Dela Cruz, 15 Vet. App. 143.

Law and Analysis

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50(b).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2012); 38 C.F.R. § 3.54 (2013).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The Appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.  The facts of this case are not in dispute.  A Certificate of Marriage from the state of Louisiana shows that the Veteran and the Appellant were married in December 1975.  The Appellant and the Veteran's marriage was terminated by divorce in May 2001.  A certificate of death shows that the Veteran died in September 2001 and was divorced at the time of his death.  
  
For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  A Judgment of Divorce issued by the 14th Judicial District Court in the State of Louisiana clearly establishes that the Appellant and the Veteran divorced in May 2001, prior to the Veteran's death.  The validity of a divorce decree regular on its face will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  
38 C.F.R. § 3.206 (2013).  The Appellant does not contend that the May 2001 divorce decree was not valid, and testified in February 2013 that she was "not married" to the Veteran at the time of his death.  

In lay statements and testimony, the Appellant contends that she continued to live with the Veteran after their divorce, and that she took care of him up until the time of his death.  While the Board finds that the Appellant is credible in reporting that she lived in continuous cohabitation with the Veteran until the time of his death, the record shows, nonetheless, that they were divorced.  VA regulations require a "surviving spouse" to continuously cohabitate with the veteran except in cases of marital separation due to misconduct of the veteran and without fault of the spouse.  38 C.F.R. § 3.50(b).  However, the "surviving spouse" must meet the requirements of 38 C.F.R. § 3.1(j) first, i.e., there must be a valid marriage under the law of the place where the parties resided.  At the time of the Veteran's death there was no valid marriage from which the parties could have had a separation due to the May 2001 divorce.  Accordingly, the Appellant does not meet the definition of surviving spouse for the purpose of receiving VA death benefits.  See 38 C.F.R. § 3.50(b).

The Appellant does not assert that she and the Veteran were joined by common law marriage subsequent to their divorce, and the state of Louisiana (the state in which the Appellant and the Veteran resided) does not recognize common-law marriages created within the state.  As such, the Board must find that the Appellant lacks basic eligibility for DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.  The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them. 

The Board has carefully reviewed the Appellant's arguments, and the law has been considered in the most favorable light possible.  However, for the reasons described above, the status which the Appellant seeks as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board finds that the preponderance of the evidence is against a finding that the Appellant was the Veteran's surviving spouse for VA death benefits purposes.  Therefore, the question of entitlement to VA death benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal seeking to establish that the Appellant is the Veteran's surviving spouse for the purpose of VA death benefits is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


